DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable by Balasubramanian (US Patent Publication 2015/0161615) in view of SETH (US Patent Publication 2015/0178371).
Regarding claim 1, Balasubramanian discloses a method of messaging service (Abstract) comprising:
receiving, by at least one server, a chat request for creating a chatroom directed to a transaction that a user has entered into with a first entity, wherein the chat request comprises the transaction identification for identifying the transaction between the user and the first entity and further comprises a user identification for identifying the user ([0042] FIG. 4 illustrates a flow diagram representative of a process performed by the chat collaboration tool in accordance with an aspect of the present disclosure. As specified above, the agent receives a customer request and initiates a chat session with the customer who has one or more issues that need to be addressed by one or more customer representatives of the company (Block 400). A chat session between the customer and the agent is established by the chat tool 300 (FIG. 3), whereby a session ID or other mechanism to uniquely identify the chat session is generated. In an aspect, the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like. [0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate 
in response to receipt of the chat request, creating, by the at least one server, a first chatroom based on the transaction identification, wherein the first chatroom is accessible by the user on a messaging application installed on a user computing device associated with the user ([0037] A customer issue may involve any technical, billing, sales, service, repair or other matter that a customer has and that the company providing a good and/or service associated with the issue is responsible for handling. In an aspect, the customer issue may be a general or specific question. The customer will typically visit the company's website or mobile software application, whereby the customer is presented with the opportunity to communicate with a company representative via a chat session. [0038] Prior to, or while, establishing a chat session, the customer may provide basic personal information as well as information describing his/her issues that need to be addressed. In an aspect, the customer 304 may provide his/her company account number in which the chat collaboration tool 220 will be able to communicate with one or more databases 110 which may contain specific information about the customer 304. Once the chat session is established between the agent 302 and the customer 304, a session ID, service ticket or other appropriate mechanism will be generated by the chat tool 300 to memorialize and store the details of the session as well as any additional information known about the customer from the company's customer database(s) 110.);
causing, by the at least one server, the first message to be forwarded to the first chatroom such that the first message is viewable by the user by launching the messaging application installed on the user computing device  ([0042] FIG. 4 illustrates a flow diagram representative of a process performed by the chat collaboration tool in accordance with an aspect of the present disclosure. As specified above, the agent receives a customer request and initiates a chat session with the customer who has one or more issues that need to be addressed by one or more customer representatives of the company (Block 400). A chat session between the customer and the agent is established by the chat tool 300 (FIG. 3), whereby a session ID or other mechanism to uniquely identify the chat session is generated. In an aspect, the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like. );
generating, by the at least one server, access information for use in accessing the first chatroom ([0051] Returning back to FIG. 4, the agent 302 selects a candidate specialist to handle the customer issue, whereby the chat collaboration tool 220 thereafter sends a request to the selected specialist and waits to receive a response as to whether the selected specialist accepts or denies the request (Block 410). [0052] If the selected specialist denies the request, the chat collaboration tool 220 automatically selects the next candidate specialist in the order and sends a request to the next specialist (Block 412). This process is repeated until the chat collaboration tool 220 receives an acceptance from a selected specialist. [0053] Once the chat collaboration tool 220 receives an acceptance from a selected specialist, the chat collaboration tool 220 sends the stored customer information associated with the chat session between the agent 302 and the customer 304 to the accepting specialist 306. In an aspect, the chat collaboration tool 220 establishes a direct connection between the accepting specialist and the customer such that the customer and specialist can directly communicate with one another in resolving the customer's issue (Block 414).);
causing the access information to be sent to a second entity that is other than the first entity and is to provide a follow-on service related to the transaction ([0050] In an example, the parameters used by the routing logic may indicate that Specialist A has a high proficiency in the customer's issue (e.g. troubleshooting), but Specialist A's work schedule indicates that s/he is not working at the time that the customer's request is received. However, the routing logic may identify Specialist B who is also deemed proficient with the customer's particular issue and has a work schedule that indicates that s/he is currently working when the customer's request is received. The routing logic will thereby automatically identify Specialist B as one of the available specialists to handle the customer's issue. [0051] Returning back to FIG. 4, the agent 302 selects a candidate specialist to handle the customer issue, whereby the chat collaboration tool 220 thereafter sends a request to the selected specialist and waits to receive a response as to whether the selected specialist accepts or denies the request (Block 410).);
receiving, by the at least one server, a second message containing information about the follow-on service from the second entity that has access to the first chatroom with the access information ([0053] Once the chat collaboration tool 220 receives an acceptance from a selected specialist, the chat collaboration tool 220 sends the stored customer information associated with the chat session between the agent 302 and the customer 304 to the accepting specialist 306. In an aspect, the chat collaboration tool 220 establishes a direct connection between the accepting specialist and the customer such that the customer and specialist can directly communicate with one another in resolving the customer's issue (Block 414). [0054] Once the specialist 306 is able to resolve the customer's issue, the tool 220 allows the specialist to redirect the chat session back to the originating agent 302 if needed (Block 416). If there is no outstanding customer issue to address, the chat session will end (Block 418). In contrast, the chat session with the customer will be relayed back to the agent 302 to handle the ; and
upon receipt of the second message from the second entity, causing, by the at least one server, the second message to be forwarded to the first chatroom ([0053] Once the chat collaboration tool 220 receives an acceptance from a selected specialist, the chat collaboration tool 220 sends the stored customer information associated with the chat session between the agent 302 and the customer 304 to the accepting specialist 306. In an aspect, the chat collaboration tool 220 establishes a direct connection between the accepting specialist and the customer such that the customer and specialist can directly communicate with one another in resolving the customer's issue (Block 414). [0054] Once the specialist 306 is able to resolve the customer's issue, the tool 220 allows the specialist to redirect the chat session back to the originating agent 302 if needed (Block 416). If there is no outstanding customer issue to address, the chat session will end (Block 418). In contrast, the chat session with the customer will be relayed back to the agent 302 to handle the outstanding issue (Block 420). If the agent determines that the outstanding issue requires escalation to a specialist, the process goes back to Block 402. Otherwise, the chat session will end (Block 418). [0055] In an example, a customer from San Francisco, Calif. at 9:00 pm PST may contact an agent 302 via a chat tool, whereby the customer's issue is a technical problem with her computer. Further, with respect to this example, the customer indicates that her computer displays a "HELLO" on a blue background and cannot be shut down. In this example, the agent 302 escalates the issue and requests the chat collaboration tool 220 to find one or more specialists that can handle the customer's issue. In this example, the chat collaboration tool 220 analyzes the gathered information, such as the issue itself (e.g. "HELLO" on blue background), customer's time zone (e.g. 9 pm PST), customer's hardware type and software type/version and other relevant information. The tool 220 may utilize to identify some proposed sources for the HELLO on blue background issue. For instance, the tool 220 may access a virus definition file and identify that the 
Balasubramanian does not explicitly disclose, however SETH which is directed to a customer service system that allows communication between a customer and a customer service agent, further teaches:
wherein the chat request is received from the first entity different from the user ( [033] It is noted that though the conversations (for example, online chat conversations or voice calls) mentioned herein refer to conversations initiated by customers to the agents, however in some embodiments, conversations may also be initiated by the agents to contact the customers. For example, agents such as the agents 104-110 may initiate the conversations for soliciting a purchase of a product/service or requesting feedback related to a product/service offered on a website from among the websites 142-146. The chats may be proactively offered to customers who visit a website, where the customers have been predicted to have a high propensity to chat or to have a high propensity to make a purchase. Such proactive chats may be system generated, based on the output of a model, or they may be configured by a set of rules.)
receiving, by the at least one server, a first message containing information about the transaction from the first entity ( [033] It is noted that though the conversations (for example, online chat conversations or voice calls) mentioned herein refer to conversations initiated by customers to the agents, however in some embodiments, conversations may also be initiated by the agents to contact the customers. For example, agents such as the agents 104-110 may initiate the conversations for soliciting ;
selecting the first chatroom from a plurality of chatrooms displayed via the messaging application installed on the user computing device ([0045] The UI module 206 can be configured to support interactive chats on such websites. More specifically, the UI module 206 can be configured to populate chat consoles with options, which facilitate in tagging features to the dialogues. The chat console as used herein refers to a window that pops up within an Internet browser application UI corresponding to a particular webpage to facilitate an interactive dialogue between an agent and a customer. In some embodiments, a chat console is also provisioned to a supervisor, e.g., one of the supervisors 112-114, for supervising the dialogues between one or more agents and the supervisors and providing feedback to the agent on the on-going dialogue in real-time. Example chat consoles for the agent, the customer and the supervisor are depicted in FIGS. 3, 4 and 5, respectively. [0079] Referring now to FIG. 5, a supervisor chat console 500 configured to enable a supervisor to supervise dialogues of agents is illustrated in accordance with an embodiment. The supervisor chat console 500 is depicted to include a first section 502 for viewing live dialogues between agents and customers, a second section 504 for viewing recommendations, a comments display section 506, a dashboard view panel 508, a past chats view panel 510 and a palette 512 of options for facilitating feature-tagging of textual content associated with a dialogue between an agent and a customer. [0080] The first section 502 includes a title bar 514, a chat dialogue reference section 516 and a chat dialogue display section 518. The title bar 514 is depicted to include the text "View Live Chat" indicating that area below is configured to display live chats between an agent and a customer.);
wherein both of the first message from the first entity and the second message from the second entity is viewable by the user on the messaging application installed on the user computing device via the same chatroom, of the plurality of chatrooms displayed via the messaging application installed on the user computing device, that was previously used to deliver the first message from the first entity to the user ( [0052] The agent may have an option of displaying the recommendations to the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of SETH since such improvement is just a combination of prior art elements that yield to predictable results such as providing proactive customer service as disclosed by SETH on paragraph [033].
Regarding claim 2, Balasubramanian discloses:
wherein the transaction involves two or more products comprising a first product and a second product, wherein the first chatroom is directed to the transaction and is used to provide information about the follow-on service with regard to the first product and the second product ([0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 may utilize the product order number, warranty number, product model number or other relevant information about the product/service to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 can query the agent 302 and request additional information about the customer/customer issue(s) to allow so that the chat collaboration tool 220 can be a proper determination of which specialists 306 should be recommended. In an aspect, the chat collaboration tool 220 may be configured to access stored information of previous chat sessions for that particular customer to more effectively identify and select specialists for subsequent chat sessions involving that customer. ).
Regarding claim 3, Balasubramanian discloses:
wherein the transaction involves two or more products comprising a first product and a second product, wherein the first chatroom is directed to the first product of the transaction and is used to provide information about the follow-on service with regard to the first product, wherein the method further comprises creating a second chatroom that is directed to the second product of the transaction and is used to provide information about a follow-on service with regard to the second product ([0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly .
Regarding claim 4, Balasubramanian discloses:
wherein the transaction involves a purchase of at least one of a product and a service ([0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 may utilize the product order number, warranty number, product model number or other relevant information about the product/service to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 can query the agent 302 and request additional information about the customer/customer issue(s) to allow so that the chat collaboration tool 220 can be a proper determination of which specialists 306 should be recommended. In an aspect, the chat collaboration tool 220 may be configured to access stored information of previous chat sessions for that particular customer to more effectively identify and select specialists for subsequent chat sessions involving that customer.).
Regarding claim 5, Balasubramanian discloses:
wherein the follow-on service comprises a delivery of a product involved in the transaction ([0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 may utilize the product order number, warranty number, product model number or other relevant information about the product/service to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 can query the agent 302 and request additional information about the customer/customer issue(s) to allow so that the chat collaboration tool 220 can be a proper determination of which specialists 306 should be recommended. In an aspect, the chat collaboration tool 220 may be configured to access stored information of previous chat sessions for that particular customer to more effectively identify and select specialists for subsequent chat sessions involving that customer.).
Regarding claim 6, Balasubramanian discloses:
wherein the first chatroom is identified by the transaction identification, ([0042] FIG. 4 illustrates a flow diagram representative of a process performed by the chat collaboration tool in accordance with an aspect of the present disclosure. As specified above, the agent receives a customer request and initiates a chat session with the customer who has one or more issues that need to be addressed by one or more customer representatives of the company (Block 400). A chat session between the customer and the agent is established by the chat tool 300 (FIG. 3), whereby a session ID or other mechanism to uniquely identify the chat session is generated. In an aspect, the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like. ).
Regarding claim 7, Balasubramanian discloses:
wherein the first chatroom is identified by both the transaction identification and the user identification ([0042] FIG. 4 illustrates a flow diagram representative of a process performed by the chat collaboration tool in accordance with an aspect of the present disclosure. As specified above, the agent receives a customer request and initiates a chat session with the customer who has one or more issues that need to be addressed by one or more customer representatives of the company (Block 400). A chat session between the customer and the agent is established by the chat tool 300 (FIG. 3), whereby a session ID or other mechanism to uniquely identify the chat session is generated. In an aspect, the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like. ).
Regarding claim 8, Balasubramanian discloses:
wherein the transaction involves a purchase of a product, wherein the transaction identification comprises product information that is used to identify the product involved in the transaction ([0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 may utilize the product order number, warranty number, product model number or other relevant information about the product/service to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 can query the agent 302 and request additional information about the customer/customer issue(s) to allow so that the chat collaboration tool 220 can be a proper determination of which specialists 306 should be recommended. In an aspect, the chat collaboration tool 220 may be configured to access stored information of previous chat sessions for that particular 
Regarding claim 9, Balasubramanian discloses:
wherein the transaction involves a purchase of a service, wherein the transaction identification comprises service information that is used to identify the service involved in the transaction ([0048] In generating the specialist query, the chat collaboration tool 220 may utilize the customer's account number, geographic location, reward/loyalty account number, customer's personal information or other relevant information about the customer or the issue to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 may utilize the product order number, warranty number, product model number or other relevant information about the product/service to aid in identifying a highly matched candidate specialist. In an aspect, the chat collaboration tool 220 can query the agent 302 and request additional information about the customer/customer issue(s) to allow so that the chat collaboration tool 220 can be a proper determination of which specialists 306 should be recommended. In an aspect, the chat collaboration tool 220 may be configured to access stored information of previous chat sessions for that particular customer to more effectively identify and select specialists for subsequent chat sessions involving that customer.).
Regarding claim 10, Balasubramanian discloses:
wherein the access information is generated based on both the transaction identification and the user identification ([0042] FIG. 4 illustrates a flow diagram representative of a process performed by the chat collaboration tool in accordance with an aspect of the present disclosure. As specified above, the agent receives a customer request and initiates a chat session with the customer who has one or more issues that need to be addressed by one or more customer representatives of the company (Block 400). A chat session between the customer and the agent is established by the chat tool 300 (FIG. 3), .
Regarding claim 12, SETH further teaches:
subsequent to causing the second message to be forwarded to the first chatroom, receiving a third message from the first entity and causing the third message to be forwarded to the first chatroom such that all of the first message from the first entity, the second message from the second entity, and the third message from the first entity are viewable by the user on the messaging application installed on the user computing device via the same chatroom, of the plurality of chatrooms displayed via the messaging application installed on the user computing device, that was previously used to deliver to the user the first message from the first entity and the second message from the second entity  ([0052] The agent may have an option of displaying the recommendations to the customer directly by sending an URL or by sending the widget to the customer from his/her chat console based on nature of the recommendation. Additionally, the agent may use the widget to display content of a particular recommendation. In an embodiment, the agent may provide the recommendation to the customer by pressing a button such as a button `show to customer` 322. By pressing the button `show to customer` 322, contents of the particular recommendation is displayed to the customer in a customer chat console. In an embodiment, pressing the button `show to customer` 322 constitutes implicit feedback for the recommendation engine. In some embodiments, implicit feedback about the relevance and timeliness of the recommendation is also recorded automatically when the agent chooses to display any part of the recommendation content to the customer. In addition, explicit feedback about the relevance and timeliness of the recommendations may also be collected from the agent. Such information may be logged as features by the processing module 202 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of SETH since such improvement is just a combination of prior art elements that yield to predictable results such as providing proactive customer service as disclosed by SETH on paragraph [033].
Regarding claim 13, Balasubramanian discloses:
further comprising, in response to determining that a predetermined action associated with the transaction has been performed, causing, by the at least one server, the first chatroom to be deleted from the plurality of chatrooms displayed via the messaging application installed on the user computing device ([054] If there is no outstanding customer issue to address, the chat session will end (Block 418). ).
Regarding claim 14, SETH further teaches:
wherein one or both of the first message and the second message include a user interface element that is configured to, when activated by the user, display additional information to the user via the user computing device ([0051] In an embodiment, the prediction engine may also predict certain queries that the customer may have about the handsets or the plans. The recommendation engine .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of SETH since such improvement is just a combination of prior art elements that yield to predictable results such as providing a widget with mechanisms for interactivity and/or feedback as disclosed by SETH on paragraph [051].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US Patent Publication 2015/0161615) in view of SETH (US Patent Publication 2015/0178371) and Boyer (US Patent Publication 2003/0177017).

Regarding claim 11, Balasubramanian does not explicitly disclose:
wherein the access information comprises a token generated based on both the transaction identification and the user identification.
However Boyer (paragraph [0107]] discloses where a participant is provided with a token which entitles them to ask a question to the moderator of the chat.
Therefore it would have been obvious to one of ordinary skill in the art for Balasubramanian to incorporate the features of Boyer in providing a token to the user as a secondary means of authenticating the user in order to further establish that the user of the device is the authorized user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on the new grounds of rejection necessitated by Applicant’s amendments for any teaching or matter specifically challenged in the arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joon (US 2015/0256570) The following description relates to a method of operating an application providing a group call service using a mobile voice over Internet protocol (mVoIP).
Van (US 2014/0173003) Exemplary embodiments relate to a technique for transmitting and receiving a chat message through a message server.
Choksi (US 2006/0080130) The present invention relates generally to conducting automated and live conversations over any SIP, SIMPLE, and XMPP based protocols. More particularly, it relates to users being able to access automated self-service features provided in enterprise applications and live chat conversation over a single Instant Messaging session.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/               Primary Examiner, Art Unit 3689